Citation Nr: 0940020	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to VA educational assistance benefits under 38 
U.S.C.A. Chapter 30 (Montgomery GI Bill) for Sheriff's 
Academy training for the period from November 15, 2004 to 
February 28, 2005.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from September 1993 
to September 1999 and from January 2002 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the Veteran's claims folder 
was returned to his local RO in Los Angeles, California.  
Although the Muskogee RO adjudicates Montgomery GI Bill 
matters, the Veteran's office of original jurisdiction is the 
Los Angeles RO.

In May 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing) in Los Angeles, California.    


FINDINGS OF FACT

1.  The Veteran was enrolled in the Sheriff's Academy 
training program with Rancho Santiago Community College from 
November 15, 2004 to May 16, 2005.  

2.  The Veteran filed his application for educational 
assistance by way of a VA Form 22-1995, Request for Change of 
Program or Place of Training, which was received by VA on 
March 1, 2006.  The VA partially reimbursed the Veteran for 
the period of enrollment from March 1, 2005 to May 16, 2005, 
since this period of time falls within one year of the filing 
of the Veteran's March 1, 2006 application. 

3.  However, his March 1, 2006 application was received by 
the VA more than one year after his period of study from 
November 15, 2004 to March 1, 2005.  There is no evidence of 
any earlier formal or informal claim for this particular 
program of education. 



CONCLUSION OF LAW

The criteria for VA educational assistance benefits under 38 
U.S.C.A. Chapter 30 (Montgomery GI Bill) for Sheriff's 
Academy training for the period from November 15, 2004 to 
February 28, 2005 have not been met.  38 U.S.C.A. §§ 3001-
3036 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.1031, 21.1032, 
21.1029, 21.7131(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
the present case, the Board acknowledges no VCAA letter was 
sent to the Veteran.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notification procedures do 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  In the 
present case, specific VCAA notice was not required because 
the applicable regulatory notification procedure was 
contained in 38 C.F.R. § 21.1031 (2009) for claims under 
Chapter 30, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a 
formal claim for educational assistance is incomplete, or if 
VA requires additional information or evidence to adjudicate 
the claim, VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)."  To that end, the 
Veteran was sufficiently advised in the initial April 2006 
decision and subsequent June 2006 Statement of the Case 
(SOC).  The Board adds that the Veteran has been accorded 
appropriate due process.  He has presented argument on his 
behalf in various statements and at a Travel Board hearing.  
He has also demonstrated sufficient knowledge as to the legal 
reasons his claim was denied. 

Also, in the present case, the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the 
applicable notification and assistance procedures for 
educational assistance claims under 38 C.F.R. § 21.1031(b) 
and § 21.1032(d) emphasize that VA has no further duty to 
notify or assist the claimant when the undisputed facts 
render the claimant ineligible for the claimed benefit under 
the law, as is the case here.  Therefore, the Board finds 
that no further action is necessary under the statutory and 
regulatory duties to notify and assist.  

Governing Law and Regulations

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2009).  VA will pay 
Chapter 30 educational assistance to an eligible Veteran 
while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130.

Under VA regulations, specifically 38 C.F.R. § 21.7131(a), 
when an eligible service member enters or reenters into 
training (including a re-entrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows: (1) If the award is the first award of 
educational assistance for the program of education the 
service member is pursuing, the commencing date of the award 
of educational assistance is the latest of: (i) the date the 
educational institution certifies under paragraph (b) or (c) 
of this section; (ii) one year before the date of claim as 
determined by § 21.1029(b); (iii) the effective date of the 
approval of the course; or (iv) one year before the date VA 
receives approval notice.  38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by section 21.1032, the date of claim, subject to 
the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

Pertinent Facts

The material facts in this case are not in dispute.  The VA 
previously established that the Veteran was eligible for 
Chapter 30 educational assistance benefits under the 
Montgomery GI Bill (MGIB).  The VA awarded previous Chapter 
30 MGIB benefits from 2000 to 2004 to the Veteran for 
programs of study in Business Administration and History at 
the College of the Canyons in Santa Clarita, California and 
at California State Northridge in Northridge, California.  
The VA paid for the credit hours that the Veteran enrolled in 
for these programs. 

However, the Veteran subsequently enrolled in the Sheriff's 
Academy training program with Rancho Santiago Community 
College from November 15, 2004 to May 16, 2005.  But he did 
not seek Chapter 30 MGIB benefits at the time he enrolled in 
this program, because he was told by a representative of the 
college that MGIB benefits were not available for this 
particular program.  See April 2006 Notice of Disagreement 
(NOD); July 2006 VA Form 9.  

In fact, the Veteran did not file for educational assistance 
for this program until March 1, 2006.  On that date, the 
Veteran filed a VA Form 22-1995, Request for Change of 
Program or Place of Training.  In addition, he also submitted 
a VA Form 22-1999, Enrollment Certification, to confirm his 
enrollment from November 15, 2004 to May 16, 2005.  The 
Veteran sought reimbursement from the VA for his enrollment 
at the Sheriff's Academy training program from November 15, 
2004 to May 16, 2005.  The VA partially awarded the Veteran 
MGIB educational assistance benefits for the period of 
enrollment from March 1, 2005 to May 16, 2005, since this 
period falls within one year of the filing of the Veteran's 
March 1, 2006 claim.  However, the Veteran was not awarded 
MGIB benefits for the time period from November 15, 2004 to 
February 28, 2005, since this time period is more than one 
year prior to the date of his claim (March 1, 2006).  See 38 
C.F.R. § 21.7131(a).

Analysis

The Veteran seeks Chapter 30 MGIB educational assistance 
benefits for his enrollment at the Sheriff's Academy training 
program from November 15, 2004 to February 28, 2005.  The 
Veteran argues that when he enrolled at the Sheriff's Academy 
in November 2004, he inquired about his eligibility for 
Chapter MGIB benefits.  However, he credibly states he was 
misinformed by a college official that no MGIB benefits were 
available for this program.  As such, he did not apply for 
MGIB benefits at that time.  He did not follow-up with 
college officials because his training was stressful, and he 
did not want to be known as a problem.  After he graduated 
from the Sheriff's Academy, he learned from a co-worker that 
MGIB benefits were actually available to those who attended 
the academy.  He then submitted the necessary paperwork to VA 
for MGIB benefits on March 1, 2006.  He argues the VA should 
award him retroactive benefits for a program he already has 
completed, even if his application was not timely.  He 
believes it is unjust for VA to deny benefits just because he 
was misinformed by a college representative with regard to 
his eligibility for MGIB educational benefits.  See April 
2006 NOD; July 2006 VA Form 9; May 2009 hearing testimony.    

As indicated above, the effective date is the latest date 
among several delimiting factors, one of which is the date of 
receipt of the application.  In this case, the date of 
receipt of the Veteran's application for the Sheriff's 
Academy program was March 1, 2006.  Therefore, the period of 
training at issue in this case (i.e., from November 15, 2004 
to February 28, 2005), was taken more than one year prior to 
the date of the Veteran's application, and, as a result, the 
Board finds that the Veteran is not entitled to a retroactive 
payment of educational assistance benefits under the MGIB.  
See 38 C.F.R. § 21.7131(a).  The record does not contain any 
other earlier document submitted by the Veteran that could be 
reasonably construed as an informal claim pertaining to his 
training with the Sheriff's Academy that commenced in 
November 2004.  See 38 C.F.R. § 21.1029(b).  In fact, the 
Veteran himself has stated that he did not file an earlier 
claim prior to March 1, 2006.  See hearing testimony at page 
7.  In short, under VA law, the Veteran is not entitled to 
payment for the Sheriff's Academy training program which was 
taken more than one year prior to the date of his 
application.  

With regard to the Veteran's assertion that he was not aware 
of the one-year time limit to apply for benefits, the Court 
has held that such matters are no exception to VA 
regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947).  The Court noted that the Supreme Court had 
recognized that persons dealing with the United States 
government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  In 
addition, there is no statutory or regulatory provision for 
any exceptions to the filing requirements which apply to this 
case.

In addition, although the Board acknowledges that the Veteran 
credibly states he was provided with incorrect information 
from a college official as to his MGIB eligibility (there was 
no allegation of misinformation from a VA official), the 
Supreme Court has specifically held that payments of money 
from the Federal Treasury are limited to those authorized by 
statute, and that faulty advice from a government employee 
cannot serve as the basis for an award of benefits in the 
absence of a statute authorizing such payment.  See Office of 
Personnel Management v. Richmond, 110 S. Ct. 2465 (1990).  
More to the point, the Court has held that Chapter 30 
benefits cannot be awarded on the basis of the Army's (or 
VA's) failure to provide information pertaining to 
eligibility.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
See also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding 
that because the payment of government benefits must be 
authorized by statute, the fact that a Veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).  In 
other words, even if the Veteran was misinformed by either a 
college or VA official, the Board is without legal authority 
to grant his claim on either basis.  

While the Board is sympathetic to the Veteran's frustration, 
the VA (including the Board) is bound by the applicable law 
and regulations as written.  38 U.S.C.A. § 7104(c).  The 
Board appreciates the Veteran's forthright testimony at his 
hearing before the undersigned.  However, the Board is 
without authority to grant benefits simply on the basis that 
it might be perceived as equitable.  See again 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Here, the regulatory criteria governing commencement dates of 
awards of Chapter 30 educational assistance benefits are 
clear and specific, and the Board is bound by them.  Pursuant 
to these criteria, there is no basis upon which to grant the 
Veteran MGIB educational assistance benefits for the portion 
of a training program that occurred more than one year prior 
to receipt of his March 1, 2006 application.  The Veteran is 
simply not eligible for educational assistance benefits under 
the MGIB for the Sheriff's Academy training program prior to 
March 1, 2005, as the facts regarding his date of application 
for these benefits are not in dispute.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).





ORDER

Entitlement to Chapter 30 VA educational assistance benefits 
under the MGIB for Sheriff's Academy training for the period 
from November 15, 2004 to February 28, 2005 is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


